EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sterlon Mason (Reg. No. 41,179) on 01/28/2021.

The claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 12/28/2020.)

1. (Currently Amended) An imaging device, comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench starting and extending , unobstructed by any other trench, in a cross-sectional view;
a second trench starting and extending , unobstructed by any other trench, in the cross-sectional view,
wherein each of the first trench and the second trench has a depth less than a thickness of the semiconductor substrate in the cross-sectional view.

18. (Currently Amended) An imaging device, comprising:

a first trench starting and extending 
a second trench starting and extending , unobstructed by any other trench,  in the cross-sectional view[[,]]; and 
a photoelectric conversion region in the semiconductor substrate, wherein the first trench partially surrounds a portion of the photoelectric conversion region at the first side of the semiconductor substrate,
wherein the first side is a light-incident side, and
wherein a depth of the second trench is less than the thickness of the semiconductor substrate, unobstructed by any other trench, in the cross-sectional view.

20. (Currently Amended) An imaging device, comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench starting and extending , unobstructed by any other trench, in a cross-sectional view;
a second trench starting and extending , unobstructed by any other trench, in the cross-sectional view,
wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate,
wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and


21. (Canceled)

22. (Canceled)

23. (Currently Amended) The imaging device according to claim [[22]]18, wherein during a charge accumulation period in which charges are accumulated in the photoelectric conversion region, a first potential that repels the charges is supplied to the first trench.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696